 


109 HR 4935 IH: Rocky Mountain National Park Wilderness and Indian Peaks Wilderness Expansion Act
U.S. House of Representatives
2006-03-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
2d Session
H. R. 4935 
IN THE HOUSE OF REPRESENTATIVES 
 
March 9, 2006 
Mr. Udall of Colorado introduced the following bill; which was referred to the Committee on Resources
 
A BILL 
To designate as wilderness certain lands within the Rocky Mountain National Park and to adjust the boundaries of the Indian Peaks Wilderness and the Arapaho National Recreation Area on the Arapaho National Forest in the State of Colorado. 
 
 
1.Short title and purpose 
(a)Short titleThis Act may be cited as the Rocky Mountain National Park Wilderness and Indian Peaks Wilderness Expansion Act. 
(b)PurposeThe purpose of this Act is to include in the National Wilderness Preservation System certain lands within the Rocky Mountain National Park, Colorado, in order to protect the enduring scenic and historic wilderness character and unique wildlife values of the lands as well as the scientific, educational, inspirational, and recreational resources, values, and opportunities of the lands; and to adjust the boundaries of the Indian Peaks Wilderness and the Arapaho National Recreation Area on the Arapaho National Forest in Colorado. 
2.Designation of Rocky Mountain National Park Wilderness 
(a)DesignationIn furtherance of the purposes of the Wilderness Act (16 U.S.C. 1131 et seq.), certain lands within the Rocky Mountain National Park, Colorado, which comprise approximately 249,339 acres, as generally depicted on the map titled Rocky Mountain National Park, Colorado Wilderness Boundaries and dated February 2006, are hereby designated as wilderness and, therefore, as a component of the National Wilderness Preservation System. The designated lands shall be known as the Rocky Mountain National Park Wilderness. 
(b)Map and description 
(1)Preparation and submissionAs soon as practicable after the date of the enactment of this Act, the Secretary of the Interior shall prepare a map and a boundary description of the Rocky Mountain National Park Wilderness designated by subsection (a) and file the map and boundary description with the Committee on Resources of the House of Representatives and the Committee on Energy and Natural Resources of the Senate. The map and boundary description shall be on file and available for public inspection in the office of the Director of the National Park Service, Department of the Interior. 
(2)TreatmentThe map and boundary description prepared under paragraph (1) shall have the same force and effect as if included in this Act. The Secretary of the Interior may correct clerical and typographical errors in the map and description. 
(c)Potential wilderness lands 
(1)DefinitionIn this section, the term potential wilderness lands means— 
(A)lands identified as potential wilderness on the map referred to in subsection (a); and 
(B)lands and interests therein acquired by the United States on or after the date of the enactment of this Act that are located within the boundaries of the Rocky Mountain National Park and are contiguous with lands designated as wilderness by this Act. 
(2)Inclusion in wildernessUpon publication in the Federal Register of a notice by the Secretary of the Interior that all uses of a parcel of potential wilderness lands inconsistent with the Wilderness Act have ceased, the parcel shall be included in the Rocky Mountain National Park Wilderness designated by subsection (a) and managed as provided in section 3. The Secretary of the Interior shall modify the map and boundary description prepared under subsection (b) to reflect the inclusion of the parcel in the Rocky Mountain National Park Wilderness. 
(d)Exclusion of certain landsThe boundaries of the Rocky Mountain National Park Wilderness and the potential wilderness lands specifically exclude the following: 
(1)The Grand Ditch (including both the main canal of the Grand Ditch and a branch thereof known as the specimen Ditch) and its right-of-way as well as associated appurtenances, structures, buildings, camps, and worksites in existence as of June 1, 1998. 
(2)Lands owned by the St. Vrain & Left Hand Water Conservancy District, including Copeland Reservoir and the Inlet Ditch to such reservoir from the North St. Vrain Creek, amounting to approximately 35.38 acres. 
(3)Lands owned by the Wincentsen-Harms Trust, amounting to approximately 2.75 acres. 
(4)Lands within the area depicted as “East Shore Trail Area” on the map described in subsection (b).  
(e)East Shore Trail Area 
(1)Alignment line and trail 
(A)Not later than one year after the date of the enactment of this Act, the Secretary shall establish an alignment line for a trail, to be known as the East Shore Trail, located within the East Shore Trail Area, to maximize the opportunity for sustained use of the trail without harm to affected resources or conflicts among users. After establishing the alignment line, the Secretary shall identify the boundaries of the trail, but the trail shall not extend more than 25 feet east of the alignment line or be located within the Rocky Mountain National Park Wilderness. 
(B)Nothing in this Act shall be construed to require the construction of a trail along the alignment line established pursuant to this paragraph or to limit the extent to which any otherwise applicable laws or policies shall apply with respect to any decision regarding construction of such a trail.  
(2)Map adjustmentAfter establishing the alignment line of the East Shore Trail, the Secretary shall adjust the map of the wilderness area designated by subsection (a) so that the western boundary of the wilderness is 50 feet east of the alignment line. 
(3)Other adjustmentsTo the extent necessary to protect National Park resources, the Secretary from time to time may adjust the boundaries of the East Shore Trail, but no adjustment shall have the effect of placing any portion of such trail within the boundary of the wilderness area. 
(4)Time limitation for authorization of use by nonmotorized bicyclesIf the East Shore Trail has not been constructed and authorized for use by nonmotorized bicycles on or before the date that is 25 years after the date of the enactment of this Act, the East Shore Trail Area shall be included in the Rocky Mountain National Park Wilderness designated by subsection (a) and managed as provided in section 3, and the Secretary shall modify the map and boundary description of such wilderness area to reflect the inclusion of such lands in wilderness. 
(f)Relation to lands outside wilderness 
(1)Use of landsExcept as provided in this subsection, nothing in this Act shall affect the management or use of any lands not included within the boundaries of the Rocky Mountain National Park Wilderness or the potential wilderness lands. 
(2)Use of motorized vehiclesUntil the date that is 25 years after the date of the enactment of this Act, no use of motorized vehicles or other motorized machinery not permitted on March 1, 2006, shall be allowed in the East Shore Trail Area, except as may be necessary for constructing or maintaining the East Shore Trail, if such construction is authorized by the Secretary. 
(3)Management of pending wildernessPending their inclusion in wilderness pursuant to subsection (c)(2), the potential wilderness lands shall be managed to protect any wilderness characteristics and to maintain their suitability for inclusion in wilderness.  
3.Management of Rocky Mountain National Park Wilderness 
(a)Management generallySubject to valid existing rights, lands designated as wilderness by section 2(a) or subsequently included in the Rocky Mountain National Park Wilderness by section 2(c) shall be managed by the Secretary of the Interior in accordance with the Wilderness Act (16 U.S.C. 1131 et seq.) and this Act. With respect to the lands designated as wilderness by section 2(a), any reference in the Wilderness Act to the effective date of the Wilderness Act shall be deemed to be a reference to the date of the enactment of this Act. With respect to the lands subsequently included in the Rocky Mountain National Park Wilderness by section 2(c), any reference in the Wilderness Act to the effective date of the Wilderness Act shall be deemed to be a reference to the date on which the lands were included in the wilderness area. 
(b)Water rights 
(1)FindingsCongress finds the following: 
(A)According to decisions of the courts of the State of Colorado, the United States has existing rights to water within the Rocky Mountain National Park. 
(B)Those rights are sufficient for the purposes of the Rocky Mountain National Park Wilderness as designated by section 2. 
(C)In light of the findings in subparagraphs (A) and (B), there is no need for this Act to effect a reservation by the United States of any additional water rights to fulfill the purposes for which the Rocky Mountain National Park Wilderness is designated. 
(2)No reservationNothing in this Act or any action taken pursuant to this Act shall constitute either an express or implied reservation of water or water rights for any purpose. 
(c)Colorado-Big Thompson Project 
(1)Current activitiesActivities on, under, or affecting the lands designated as wilderness by section 2 relating to the monitoring, operation, maintenance, repair, replacement, and use of the Colorado-Big Thompson Project and its facilities which were allowed as of June 1, 1998, shall be allowed to continue and shall not be affected by the designation of the lands as wilderness. 
(2)New activitiesIn addition to the activities described in paragraph (1), any other activities on, under, or affecting the lands designated as wilderness by section 2 that because of emergencies or catastrophic events become necessary for the operation, maintenance, repair, replacement, and continued use of the Colorado-Big Thompson Project and its facilities shall be allowed, subject only to reasonable restrictions which are established by the Secretary of the Interior to protect the wilderness values of the lands. In implementing this paragraph, the Secretary shall not establish any restrictions on the activities that would prevent the occurrence of such necessary activities or that would reduce the water supply provided by the Colorado-Big Thompson Project or the Windy Gap Project. 
(3)Relation to authority in Act establishing parkNothing in the first section of the Act of January 26, 1915 (16 U.S.C. 191), shall be construed to allow development within the lands designated as wilderness by section 2 of any reclamation project not in existence as of the date of the enactment of this Act. 
(d)No buffer zonesCongress does not intend that the designation by this Act of the Rocky Mountain National Park Wilderness creates or implies the creation of protective perimeters or buffer zones around the wilderness area. The fact that nonwilderness activities or uses can be seen or heard from within the wilderness area shall not, of itself, preclude such activities or uses up to the boundary of the wilderness area. 
4.Boundary adjustment of indian peaks wilderness and arapaho national recreation area 
(a)Indian peaks wildernessSection 3(a) of Public Law 95–450 is amended— 
(1)by striking seventy thousand acres and inserting 74,195 acres ; and 
(2)by striking dated July 1978 and inserting dated February 2006. 
(b)Arapaho national recreation areaSection 4(a) of Public Law 95–450 is amended— 
(1)by striking thirty-six thousand two hundred thirty-five acres and inserting 35,235 acres; and 
(2)by striking dated July 1978 and inserting dated February 2006. 
5.Authority to lease Leiffer property 
(a)AuthorizationThe provisions of section 802(a) of Public Law 105–391 (16 U.S.C. 1a–2k) shall apply to the tract of land described in subsection (b) to the same extent as if such property was part of the National Park System. 
(b)Land describedSubsection (a) applies to the tract of land near the eastern boundary of Rocky Mountain National Park in Larimer County, Colorado, administered by the National Park Service and known as the Leiffer tract. 
 
